           Case 1:20-cv-03624-GHW Document 77 Filed 09/07/21 Page 1 of 5
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 9/7/2021
------------------------------------------------------------------X
  STACEY PARK KENNEDY, ANGELA                                     :
  BOZELL, and BRITTNEY WILLIAMS,                                  :
  individually and on behalf of all others similarly situated, :
                                                                  :      1:20-cv-3624-GHW
                                                  Plaintiffs, :
                              -against-                           :          ORDER
                                                                  :
  AEGIS MEDIA AMERICAS, INC., BOARD OF :
  DIRECTORS OF AEGIS MEDIA AMERICAS, :
  INC., THE PLAN INVESTMENT                                       :
  COMMITTEE, JOHN DOES 1-30,                                      :
                                                                  :
                                             Defendants.          :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
         On August 9, 2021, Defendants filed a motion to stay all proceedings in this case, Dkt. No.

66, pending the Supreme Court’s decision in Hughes v. Northwestern University, No. 19-1401 (2021).

For the reasons discussed below, Defendants’ motion is granted.

         The following facts are taken from the Amended Complaint, Dkt. No. 41 (“Complaint”) and

are undisputed unless otherwise noted. Defendants sponsor a large 401(k) defined contribution plan

called the BenefitsPlus 401(k) Profit Sharing Plan (the “Plan”). Plaintiffs, investors in the Plan, filed

an amended putative class action Complaint on May 8, 2020, bringing allegations that Defendants

violated their duty of prudence under the Employee Retirement Income Security Act of 1974

(“ERISA”). As is relevant here, Plaintiffs argue that Defendants “maintain[ed] certain funds in the

Plan despite the availability of identical or similar investment options with lower costs and/or better

performance histories.” Complaint ¶ 11; see also, e.g., ¶¶ 93, 107, 111. Defendants moved to dismiss

the Complaint, and their motion is currently pending. Dkt. No. 66.

         On July 2, 2021, the Supreme Court granted certiorari in Hughes v. Northwestern University.

2021 WL 2742780, at *1 (2020). The question presented to the Supreme Court in Hughes is
         Case 1:20-cv-03624-GHW Document 77 Filed 09/07/21 Page 2 of 5



        Whether allegations that a defined-contribution retirement plan paid or charged its
        participants fees that substantially exceeded fees for alternative available investment
        products or services are sufficient to state a claim against plan fiduciaries for breach
        of the duty of prudence under ERISA, 29 U.S.C. § 1104(a)(1)(B).

Dkt. No. 67, Ex. A.

        On August 9, 2021, Defendants moved to stay all proceedings in this case, arguing that “the

Supreme Court will address issues identical to the claims Plaintiffs assert here, and the issues raised

in Defendants’ motion to dismiss.” Defendants’ Memorandum in Support of Motion to Stay

Proceedings at 2, Dkt. No. 67 (“Mot. to Stay”). Plaintiffs oppose that motion. See Plaintiff’s

Memorandum of Law in Opposition to Defendants’ Motion to Stay Proceedings, Dkt. No. 69

(“Opp’n to Stay”).

        “A district court’s ‘power to stay proceedings is incidental to the power inherent in every

court to control the disposition of the cases on its docket with economy of time and effort for itself,

for counsel, and for litigants.’” Loftus v. Signpost Inc., 464 F. Supp. 3d 524, 526 (S.D.N.Y. 2020)

(quoting Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 96 (2d Cir. 2012)). Courts in this

district consider five factors when determining whether to grant a stay:

        (1) [T]he private interests of the plaintiffs in proceeding expeditiously with the civil
        litigation as balanced against the prejudice to the plaintiffs if delayed; (2) the private
        interests of and burden on the defendants; (3) the interests of the courts; (4) the
        interests of persons not parties to the civil litigation; and (5) the public interest.

Id. “A court may also properly exercise its staying power when a higher court is close to settling an

important issue of law bearing on the action.” Sikhs for Just. v. Nath, 893 F. Supp. 2d 598, 622

(S.D.N.Y. 2012).

        The balance of relevant factors weighs in favor of staying all proceedings in this case

pending the Supreme Court’s decision in Hughes.

        First, the Supreme Court’s decision in Hughes will settle a key issue that has direct bearing on

Defendants’ motion to dismiss—namely, whether a plaintiff states a claim for breach of the duty of

prudence under ERISA when it alleges that the fiduciaries of a defined-contribution plan should

                                                      2
            Case 1:20-cv-03624-GHW Document 77 Filed 09/07/21 Page 3 of 5



have invested in lower-cost, identical funds to those actually offered. Here, plaintiffs allege exactly

that: their position is that Defendants violated their duty of prudence by failing to invest in

identical, but lower-cost, Plan funds. See, e.g., Plaintiff’s Memorandum of Law in Opposition to

Defendant’s Motion to Dismiss at 1, Dkt. No. 50 (arguing the Defendants breached their duties by

“selecting a slate of investment options for [the Plan] participants that were imprudent due to their

poor performance and high fees where identical or nearly identical alternative funds—differing only

in price—were available in the marketplace”). Thus, Hughes could prove dispositive of Defendants’

motion to dismiss and ultimately determine whether this case will be dismissed; this weighs in favor

of a stay. See Marshel v. AFW Fabric Corp., 552 F.2d 471, 472 (2d Cir. 1977) (ordering the district

court to stay proceedings because a key issue on remand would, “in all likelihood, turn upon” a

Supreme Court decision in an upcoming case); Aleisa v. Square, Inc., 493 F. Supp. 3d 806, 815 (N.D.

Cal. 2020) (granting a stay where an upcoming Supreme Court decision “might not only decide an

important legal question in this case, it could altogether dispose of Plaintiffs’ complaint as a matter

of law”).

        In response, Plaintiffs argue that the Second Circuit’s recent decision in Sacerdote et al. v.

NYU, 2021 WL 3610355 (2d Cir. Aug. 12, 2021) settles the issue of whether plaintiffs state a claim

for breach of the duty of prudence when they allege that fiduciaries should have invested in lower-

cost, identical plans. In Sacerdote, the Second Circuit held that plaintiffs who alleged that plan

fiduciaries failed to invest in lower-cost, identical funds stated a claim and could withstand a motion

to dismiss. See id. at *5-8. But Plaintiffs overlook that Hughes will decide the same issue and thus has

the potential to abrogate the relevant holding in Sacerdote. As such, though Sacerdote certainly bears

on the arguments in Defendant’s Motion to Dismiss, its impact may be temporary. Ultimately, a




                                                      3
           Case 1:20-cv-03624-GHW Document 77 Filed 09/07/21 Page 4 of 5



stay is favored because it is Hughes, and not Sacerdote, that will ultimately “settl[e] an important issue

of law bearing on the action.” Sikhs for Just., 893 F. Supp. 2d at 622. 1

         The interests of the Court and the public also weigh in favor of a stay. The Court’s decision

in Hughes will clarify a critical issue currently before the Court, and in doing so, promote the public

and judicial “interest in the efficient conduct of litigation.” Loftus, 464 F. Supp. 3d at 527. As other

courts in this district have found, “[e]ven a decision from the Supreme Court that would not be

dispositive of issues in this case could contain guidance that would allow this litigation to proceed on

a reasonable and efficient basis.” 2 Id.

         The interests of Defendants and third parties also weigh in favor of a stay. The decision in

Hughes could result in the dismissal of this case, allowing Defendants to avoid the significant burdens

imposed by continued proceedings and the potential opening of discovery in this matter. This is

particularly true given “that the case is asserted as a class action.” Id. at 527. Moreover, third parties

have an interest in the stay because the Supreme Court’s decision could negate any need for third

party discovery. See id.

         By contrast, Plaintiffs will not suffer significant prejudice because of a stay. While Plaintiffs’

alleged damages (which amount to recouped administrative fees that could have been avoided

Defendants chose to invest in lower-cost funds) may amount to “millions of dollars” on a class-wide

basis, the harm to any given class member individual is unlikely to be so significant as to outweigh

the significant potential benefits of a stay. 3 Further, there is no indication that Defendants would be



1
  Plaintiffs appear to suggest that the Court should deny the stay because the Solicitor General has taken the position, in
an amicus brief, that plaintiffs state a claim when they argue that plan fiduciaries fail to invest in lower-cost, identical
funds—the position favorable to Plaintiffs. Opp’n to Stay at 4–5. But this speculation about what the Supreme Court
may do is not persuasive. Indeed, the Supreme Court has no obligation to adopt the position of the Solicitor General
and could hold to the contrary.
2
  Recent decisions have also recognized that “the exigencies of the COVID-19 pandemic have made the process of
litigation more difficult. A stay in these circumstances conserves judicial resources and avoids unnecessary expense for a
cause of action that may ultimately be rendered moot.” Id.
3
  The same rationale applies to Plaintiff’s claims for injunctive relief, which request that the Court order the Plan’s
fiduciaries to cease its ERISA violations and remedy its wrongful governance.

                                                              4
         Case 1:20-cv-03624-GHW Document 77 Filed 09/07/21 Page 5 of 5



unable to satisfy a judgment for damages, or that a delay would impact their ability to do so.

Similarly, litigation holds already in place will mitigate any concern over spoliation of documents

throughout the pendency of the stay.

       As such, Defendants’ Motion to Stay All Proceedings, Dkt. No. 67, is granted. The parties

are directed to write the Court promptly following the Supreme Court’s decision in Hughes.

       The Clerk of Court is directed to note the stay on the docket of this case.

       SO ORDERED.

 Dated: September 7, 2021                            _____________________________________
 New York, New York                                           GREGORY H. WOODS
                                                             United States District Judge




                                                   5
